The action having been commenced in Nassau County, where none of the parties resided, the motion of the defendants for a change of venue to Bronx County, where defendants reside, should have been granted. (Civ. Prac. Act, § 182; Reed v. Ross, 260 App. Div. 596.) Although deemed moot by Special Term by reason of the order appealed from we note that plaintiff’s cross motion for a change of venue on the ground of the convenience of witnesses is unsupported by any factual statement in the affidavits submitted in support thereof, which were apparently prepared in support of a motion for a temporary injunction and have no bearing on the relief sought by way of cross motion. Settle order on notice. Concur — McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.